PER CURIAM.
Shawn E. Hammonds [“Hammonds”] appeals his judgment and sentences for two counts of capital sexual battery, one count of lewd or lascivious molestation, and two counts of lewd or lascivious exhibition. Hammonds argues that the trial court erred by denying his motion for judgment of acquittal on the two counts of *1282capital sexual battery1 based on the State’s failure to rebut his reasonable hypothesis of innocence. In denying the motion, the trial court explained:
While there is not direct evidence that he had union with his penis and these young boys’ rectums, the fact that the young boys both testified he put his penis between their buttock cheeks and that it was painful to them, I think would allow a jury to find should they so choose — I’m not saying they will, but allow a jury to find that he is guilty of capital sexual battery.”
We agree that this evidence is sufficient to create an issue for the jury. See Wilson v. State, 622 So.2d 31 (Fla. 1st DCA 1993).
AFFIRMED.
GRIFFIN, EVANDER and JACOBUS, JJ., concur.

. Hammonds was charged in ten counts of sex crimes against two victims and convicted and sentenced on five counts.